F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                        November 28, 2006
                                     TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                           Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                            No. 06-8018
 v.
                                                     (D.C. No. 05-CR-240-CAB)
                                                             (D. Wyo.)
 OUDOM SOUKCHANH,

          Defendant - Appellant.



                                  ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.




      Oudom Soukchanh appeals his convictions for Possession with Intent to

Distribute M ethamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A),

Possession with Intent to Distribute M DM A/Ecstasy in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A), Possession of a Firearm in Furtherance of a Drug

Trafficking Offense in violation of 18 U.S.C. § 924(c)(1)(A), and Aiding and

Abetting his codefendant in the commission of each of the above listed counts, in




      *
         The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
violation of 18 U.S.C. § 2. Soukchanh’s counsel moves for leave to withdraw in a

brief filed pursuant to Anders v. California, 386 U.S. 738 (1967). W e AFFIR M

Soukchanh’s convictions, DISM ISS the appeal, and GRANT counsel’s motion to

w ithdraw .

       On August 17, 2005, W yoming State Trooper Benjamin Peech stopped

Soukchanh and his passenger Latdavanh Sombath near Cheyenne, W yoming as

they were driving east on Interstate 80. Peech initiated the stop because he

observed Soukchanh nearly hit another vehicle as he was reading a road atlas, but

became suspicious when Soukchanh presented a Georgia driver’s license and a

document indicating that the car w as registered to a Sonephet Vorchak in Kent,

W ashington. After Soukchanh and Sombath provided inconsistent accounts of

their travel plans, Peech asked if they would consent to a search of the vehicle.

Both men consented to the search.

       During a search of the vehicle’s trunk, Peech found several heat-sealed

bags hidden in the lining of a modified cooler. At that point he contacted the

Division of Criminal Investigation (“DCI”) to assist him. Peech continued his

inspection, discovering a loaded “Tec-9” pistol under the passenger seat of the

car, w hile waiting for D CI Special A gent Larry Propps to arrive on the scene.

W hen Propps arrived, he logged the gun and the bags into evidence and sent them

to the W yoming Crime Lab for testing. Soukchanh later stipulated that the bags

contained 987.3 grams of methamphetamine and 1191.2 grams of Ecstasy. After

                                         -2-
being informed of his rights under M iranda v. Arizona, 384 U.S. 436 (1966),

Soukchanh admitted to Propps that he was delivering the drugs to a destination in

Oklahoma and was aware of the firearm in the car.

      At trial, Peech, Propps, and Sombath – who pled guilty to the same charges

Soukchanh was convicted of – testified against Soukchanh. A jury found him

guilty and he was sentenced to 121 months’ imprisonment, at the bottom of his

Guidelines range. At the sentencing hearing, Soukchanh filed a motion for

substitution of counsel, which was denied. He now appeals his convictions.

      If counsel conscientiously examines a case and determines that any appeal

would be wholly frivolous, counsel may so advise the court and request

permission to withdraw. Anders, 386 U.S. at 744. Counsel must submit a brief to

both the appellate court and the client pointing to anything in the record that

would potentially present an appealable issue. The client may then choose to

offer any argument to the court. If, upon completely examining the record, the

court determines that the appeal is in fact frivolous, it may grant the request to

withdraw and dismiss the appeal. Id. In the present case, counsel provided

Soukchanh with a copy of his appellate brief and Soukchanh has not filed a pro se

brief raising any argument.

      Counsel’s Anders brief raises two potentially appealable issues: ineffective

assistance of counsel and insufficiency of the evidence. In this Circuit, except in

rare circumstances, ineffective assistance of counsel claims must be presented in

                                         -3-
collateral proceedings. United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir.

1995) (en banc). On direct appeal ineffective assistance of counsel claims are

“presumptively dismissible, and virtually all [such claims] w ill be dismissed.” Id.

This rule allows a district court to develop the factual record necessary for

effective review. See M assaro v. United States, 538 U.S. 500, 505-06 (2003).

The present claim does not fall into the narrow category of cases that require no

further development and are therefore suitable for review on direct appeal. Cf.

United States v. Smith, 10 F.3d 724, 728 (10th Cir. 1993) (deciding an ineffective

assistance of counsel claim on direct appeal where defense counsel averred to

mistakenly omitting a jury instruction on a lesser included offense). If Soukchanh

wishes to pursue this claim further he must do so in a collateral proceeding under

28 U.S.C. § 2255.

      W e review a challenge to the sufficiency of the evidence to support a

conviction de novo, but view all evidence in the light most favorable to the

government. United States v. Colonna, 360 F.3d 1169, 1178 (10th Cir. 2004).

W e must uphold a jury verdict unless no jury could have rationally found the

defendant guilty beyond a reasonable doubt. Id. Peech stated under oath that he

found drugs and a gun in a car driven by Soukchanh. Propps testified that

Soukchanh admitted he knew the drugs and the gun were there. Sombath

confirmed that Soukchanh knew the gun was in the car. That evidence, which

went uncontroverted, is sufficient to support the jury’s verdict.

                                         -4-
     For the reasons stated above we AFFIRM Soukchanh’s convictions,

DISM ISS the appeal, and GR A NT counsel’s motion to withdraw.



                                           ENTERED FOR THE COURT


                                           Carlos F. Lucero
                                           Circuit Judge




                                     -5-